United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3456
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Marvin F. Baker,                        *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 21, 2007
                                Filed: June 26, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal of his 33-month prison sentence for possessing a
firearm with an obliterated serial number, Marvin F. Baker (Baker) challenges his
sentence as unreasonable under 18 U.S.C. § 3553(a) for failure to give appropriate
weight to mitigating factors in his criminal history, such as his age, and for making
a clear error in judgment when balancing the § 3553(a) factors.
        Upon careful review of the record, we conclude the district court1 did not abuse
its discretion in sentencing Baker to 33 months’ imprisonment. See United States v.
Haack, 403 F.3d 997, 1003 (8th Cir.) (standard of review), cert. denied, 126 S. Ct. 276
(2005). We afford a presumption of reasonableness to the district court’s sentence,
which fell at the bottom of the advisory Sentencing Guidelines range. See Rita v.
United States, No. 06-5754, 2007 WL 1772146, at *__ (U.S. June 21, 2007)
(affirming the application of a presumption of reasonableness by a court of appeals
to a district court’s sentence that reflects a proper application of the Sentencing
Guidelines); United States v. Likens, 464 F.3d 823, 825 (8th Cir. 2006) (“The
guideline range, though advisory, is presumed to be reasonable.” (citation omitted)).
The district court appropriately weighed Baker’s youth and relatively minor past
crimes against other § 3553(a) factors, such as the need for a significant prison
sentence to halt Baker’s pattern of criminal conduct and the need for a sentence long
enough to provide Baker with meaningful rehabilitation and training. See 18 U.S.C.
§ 3553(a)(1) (history and characteristics of defendant), (a)(2)(B) (afford adequate
deterrence), and (a)(2)(D) (provide defendant with needed educational or vocational
training, medical care, or other correctional treatment in most effective manner);
United States v. Swehla, 442 F.3d 1143, 1145-47 (8th Cir. 2006) (upholding sentence
and finding criminal history not overstated where the defendant committed many
crimes from ages 15 to 18).

      Therefore, we affirm.
                      ______________________________




      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.

                                          -2-